Citation Nr: 0426478	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served with the recognized guerillas from 
December 1944 to April 1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  The appellant appealed 
the RO's decision to the Board.  

In a March 2003 decision, the Board denied service connection 
for the cause of the veteran's death.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending 
before the Court, in May 2004, the veteran's then-attorney 
and a representative of the VA Office of General Counsel, on 
behalf of the Secretary, filed a Joint Motion for Remand.  In 
a May 2004 order, Court granted the motion, vacated the 
Board's March 2003 decision, and remanded the matter for 
action consistent with the March 2003 Joint Motion.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

In the May 2004 joint motion discussed above, the parties 
indicated that the veteran's service medical records were 
incomplete as records from a one month period of 
hospitalization in March 1945 had not been associated with 
the claims folder.  

In addition, the parties noted that although the veteran had 
been hospitalized at the Veterans Memorial Hospital for 25 
days from March to April 1959, the only medical record 
corresponding to this period of hospitalization was a 
Discharge Summary.  

In light of the instructions in the joint motion, the RO must 
make another request for any additional service medical 
records pertaining to the veteran, as well as any additional 
clinical records from the Veterans Memorial Hospital.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Thus, this matter is remanded for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
again request copies of any additional 
service medical records pertaining to the 
veteran, including the March 1945 
hospitalization records.  All efforts to 
obtain such records should be documented 
in the claims folder.

2.  The RO also should contact the 
Veterans Memorial Hospital and request 
any additional treatment records 
pertaining to the veteran corresponding 
to a period of hospitalization March to 
April 1959.  

3.  If the attempts to obtain the 
foregoing records are unsuccessful, the 
RO should contact the appellant and 
advise her of VA's inability to obtain 
these records.  

4.  Then, the RO should review the claim.  
If the benefits sought on appeal remain 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




